It is insisted by petitioner in his application for rehearing that counts 2 and 3 of the complaint are based upon "a wrongful and malicious prosecution of an appeal." *Page 274 
If it be conceded, a concession which is not made, that counts 2 and 3 present a cause of action against the defendant, the court committed no error in declining to require the defendant to answer the interrogatories propounded to it, for the all sufficient reason that said interrogatories, as pointed out in the answer of the respondent Judge, "call for information (without exception) as to transactions between the said Jackson Securities  Investment Company and the said J. H. Vaughn (defendant in the garnishment proceedings), and in no wise relate to any issues involved in the suit at bar."
We concur in the conclusion of the respondent Judge that the interrogatories, therefore, called for testimony wholly irrelevant to the issues now attempted to be litigated in this suit.
Rehearing overruled.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.